UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-16508 USA REAL ESTATE INVESTMENT TRUST (Exact Name of Small Business Issuer as specified in its Charter) California 68-0420085 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) One Scripps Drive, Suite #106, Sacramento, California95825 (Address of registrant's principal executive offices)(Zip Code) (916) 761-4992 (Registrant's telephone number, including area code) COMMONWEALTH EQUITY TRUST USA (Former name) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS.Not applicable. Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.Yeso Noo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of November 12, 2007:18,007 Transitional Small Business Disclosure Format (Check One):Yeso Nox PART I.FINANCIAL INFORMATION USA REAL ESTATE INVESTMENT TRUST Balance Sheet (Unaudited) September 30, 2007 Assets Real estate loans, net $ 8,781,547 Cash 651,621 Other assets 630,662 Total assets $ 10,063,830 Shareholders' Equity Shareholders' Equity: Shares of beneficial interest, par value $1 per share; 62,500 shares authorized; 18,007 shares outstanding $ 18,007 Additional paid-in capital 26,355,334 Distributions in excess of cumulative net income (16,309,511 ) Total shareholders' equity $ 10,063,830 See notes to financial statements. - Page 2 - USA REAL ESTATE INVESTMENT TRUST Statements of Income (Unaudited) Three Months Ended September 30, 2007 2006 Interest income $ 412,177 $ 92,050 General and administrative expense 58,877 35,314 Income from continuing operations 353,300 56,736 Discontinued operations (49,064 ) Net income $ 353,300 $ 7,672 Earnings (loss) per share: Income from continuing operations $ 19.62 $ 2.41 Discontinued operations (2.08 ) Net income per share $ 19.62 $ 0.33 Weighted-average number of shares 18,007 23,533 Dividends per share $ 16.00 $ 7.92 See notes to financial statements. - Page 3 - USA REAL ESTATE INVESTMENT TRUST Statements of Income (Unaudited) Nine Months Ended September 30, 2007 2006 Interest income $ 1,061,169 $ 290,929 General and administrative expense 188,458 132,420 Income from continuing operations 872,711 158,509 Discontinued operations (139,085 ) Net income $ 872,711 $ 19,424 Earnings (loss) per share: Income from continuing operations $ 43.75 $ 6.69 Discontinued operations (5.87 ) Net income per share $ 43.75 $ 0.82 Weighted-average number of shares 19,949 23,682 Dividends per share $ 36.00 $ 31.68 See notes to financial statements. - Page 4 - USA REAL ESTATE INVESTMENT TRUST Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 872,711 $ 19,424 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of loan fees (37,167 ) Discontinued operations 139,085 (Increase) decrease in other assets (625,648 ) 29,108 (Decrease) increase in liabilities (6,108 ) 32,418 Net cash provided by continuing operations 203,788 220,035 Operating cash used in discontinued operations (139,085 ) Net cash provided by operating activities 203,788 80,950 CASH FLOWS FROM INVESTING ACTIVITIES: Investments in real estate loans (8,088,380 ) (450,000 ) Receipt of loan fees 94,000 Collections on real estate loans 1,325,000 Deposits under sale agreement 210,000 Net cash (used in) provided by investing activities (7,994,380 ) 1,085,000 CASH FLOWS FROM FINANCING ACTIVITIES: Redemption of shares (2,805,021 ) (204,769 ) Dividends paid (672,570 ) (751,329 ) Net cash used in financing activities (3,557,591 ) (956,098 ) NET (DECREASE) INCREASE IN CASH (11,348,183 ) 209,852 CASH AT BEGINNING OF PERIOD 11,999,804 1,000,257 CASH AT END OF PERIOD $ 651,621 $ 1,210,109 See notes to financial statements. - Page 5 - USA REAL ESTATE INVESTMENT TRUST Notes to Financial Statements 1. DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION USA Real Estate Investment Trust (the “Trust”) was organized under the laws of the State of California pursuant to a Declaration of Trust dated October 7, 1986.The Trust commenced operations on October 19, 1987, upon the sale of the minimum amount of shares of beneficial interest. The Trust is a self-administered, self-managed, real estate investment trust. In the opinion of the trustees, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES USE OF ESTIMATES:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets, liabilities, revenues and expenses and the disclosure of contingent assets and liabilities.Actual results could differ from those estimates. REAL ESTATE INVESTMENTS:The Trust carries its rental properties at cost less accumulated depreciation and its real estate loans at their unpaid principal balances net of unamortized loan fees unless they are determined to be impaired.The Trust records impairment losses on assets when events and circumstances indicate that these assets might be impaired and the expected undiscounted cash flows estimated to be generated by these assets is less than the related carrying amounts.If a rental property or real estate loan is determined to be impaired, the impairment would be measured based upon the excess of the asset’s carrying value over the fair value. The Trust reports each individual property as a component for determining discontinued operations.The operating results of properties that are sold or classified as held for sale in the current period are reported as discontinued operations and their respective results of operations from prior periods are reclassified as discontinued operations.Properties that are classified as held for sale are shown on the balance sheet as real estate held for sale and no further depreciation is recognized on these properties.The operating results of real estate sold or held for sale and the gains or losses from real estate sold are included in discontinued operations on the statements of income. CASH:Cash consists of demand deposits with financial institutions. Cash balances in individual banks exceed insurable amounts. DISTRIBUTIONS IN EXCESS OF CUMULATIVE NET INCOME:The Trust has a general policy of distributing cash to its shareholders in an amount that approximates taxable income plus non-cash charges such as depreciation and amortization.As a result, distributions to shareholders exceed cumulative net income. REVENUE RECOGNITION:Interest income is accrued on the outstanding principal amounts of the real estate loans.Loan fees are recognized as interest income over the lives of the related real estate loans using the straight-line method. INCOME TAXES:The Trust has elected to be taxed as a real estate investment trust.Accordingly, the Trust does not pay income taxes on income because distributions to shareholders are at least equal to the greater of 90 percent of its taxable income or 100 of its capital gains. - Page 6 - NET INCOME PER SHARE:Net income per share is computed based on the weighted average number of shares outstanding during the three months and nine months ended September 30, 2007 and 2006. 3. REAL ESTATE LOANS As of September 30, 2007, the Trust had two real estate loans, net totaling$8,781,547, which consist of gross real estate loans of $8,838,380 less unamortized loan fees of $56,833. As of September 30, 2007, $2,032,211 and $6,749,336 of the outstanding balance of the Trust’s real estate loans mature in 2008 and 2009, respectively. As of September 30, 2007, the real estate loans had a weighted-average interest rate of 17.69%.The contract rate and the pay rate on the $6,749,336 real estate loan is 20.00% and 10.00% respectively.The accrued and unpaid 10.00% is payable on the earlier of the payoff of the loan or March 1, 2009.The 10.00% pay rate is payable quarterly. As of September 30, 2007, 76.86% and 23.14% of the outstanding balance of the Trust’s real estate loans were collateralized by properties in Mississippi and California, respectively. The fair market value of the real estate loans approximated their carrying value at September 30, 2007 due to current market rates of real estate loans and their near term maturity. 4. LINE OF CREDIT At September 30, 2007, the Trust had availablea $1,000,000line of credit. The line of credit expires on September 1, 2008 and is secured by an interest in the $6,749,336 real estate loan. Advances under the line bear interest at prime plus 0.50 percent per annum. At September 30, 2007, there was nooutstanding balance on the line of credit. 5. DISCONTINUED OPERATIONS The following is a summary of the Trust’s discontinued operations for the three months and nine months ended September 30, 2006. Three Months Nine Months Rent $ 37,083 $ 92,249 Operating expenses 40,529 94,478 Property taxes 32,418 97,256 Property management fees 13,200 39,600 Discontinued operations $ (49,064 ) $ (139,085 ) - Page 7 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CRITICAL ACCOUNTING POLICIES The Trust carries its rental properties at cost less accumulated depreciation and its real estate loans at their unpaid principal balances net of any unamortized loan fees unless they are determined to be impaired.The Trust records impairment losses on these assets when events and circumstances indicate that these assets might be impaired and the expected undiscounted cash flows estimated to be generated by these assets is less than the related carrying amounts.If a rental property or real estate loan is determined to be impaired, the impairment would be measured based upon the excess of the asset's carrying value over its fair value. The Trust reports each individual property as a component for determining discontinued operations.The operating results of properties that are sold or classified as held for sale in the current period are reported as income from discontinued operations and their respective results of operations from prior periods are reclassified as income (loss) from discontinued operations.Properties that are classified as held for sale are shown on the balance sheet as real estate held for sale and no further depreciation is recognized on these properties.The operating results of real estate sold or held for sale and the gains or losses from real estate sold are included in discontinued operations on the income statement. RESULTS OF OPERATIONS Interest income increased in 2007 compared to 2006 due to higher average real estate loans and cash balances. Discontinued operations for the three months and nine months ended September 30, 2006 reflect the operating results of 19401 Parthenia Street in Northridge, California that was sold in December 2006. LIQUIDITY AND CAPITAL RESOURCES The Trust expects to meet its short-term liquidity requirements through cash on hand, net cash provided by operations, collections on real estate loans and borrowings collateralized by real estate loans. OFF-BALANCE SHEET ARRANGEMENTS The Trust has no off-balance sheet arrangements. CONTRACTUAL OBLIGATIONS AND CONTINGENT LIABILITIES The Trust has no contractual obligations or contingent liabilities. - Page 8 - ITEM 4.CONTROLS AND PROCEDURES EVALUATION OF DISCLOSURE CONTROLS AND PROCEDURE We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, and that such information is accumulated and communicated to us to allow timely decisions regarding required disclosure.In designing and evaluating the disclosure controls and procedures, we recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and we necessarily were required to apply our judgment in evaluating the cost-benefit relationship of possible controls and procedures. As required by Rule 13a-15(b) under the Securities and Exchange Act of 1934, we carried out an evaluation, under the supervision and with the participation of Gregory Crissman, the Trust's Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures.Based on the foregoing, Gregory Crissman concluded that, as of the end of the period covered by this report, our disclosure controls and procedures were effective at the reasonable assurance level. PART II.OTHER INFORMATION ITEM 6. EXHIBITS Exhibit 31.1 Section 302 Certifications filed by the Chief Executive Officer and Chief Financial Officer pursuant to SEC Release No. 33-8212 and 34-37551. Exhibit 32 Section 906 Certifications as furnished by the Chief Executive Officer and the Chief Financial Officer pursuant to SEC Release No. 33-8212 and 34-47551. - Page 9 - USA REAL ESTATE INVESTMENT TRUST Signatures Pursuant to the requirement of the Securities Exchange Act of1934, the registrant has duly caused this report to be signed onits behalf by the undersigned thereunto duly authorized. November 5, 2007 /s/Gregory Crissman Date Gregory Crissman, Chairman November 5, 2007 /s/Benjamin Diaz Date Benjamin Diaz, Trustee - Page 10 -
